Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 27, 2019

                                       No. 04-19-00168-CV

                      IN THE INTEREST OF Y.M.L., MINOR CHILD,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02836
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
         The clerk’s record has not been filed in this appeal. On March 22, 2019, the Bexar
County District Clerk filed a notification of late record indicating that there is only one deputy
district clerks for appeals at this time. The district clerk requested additional time to prepare the
clerk’s record until April 3, 2019.
       The request for additional time to file the record is GRANTED. The clerk’s record is due
on April 3, 2019.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court